Appeal from a judgment of the Supreme Court entered in Tompkins County upon a dismissal of the complaint at the close of the evidence. Appellant seeks to recover damages for injuries which she claims she sustained when she fell on the respondent’s premises on June 20, 1961. She had attended a dinner party at the hotel. At about 9 or 9:30 P.M., while it was very dark and raining hard she left the hotel for her home. After descending the steps at the south end of the building she stepped upon a blacktop sidewalk or pathway and started to hurry to the parking lot where she had left her car. At the time she had her coat over her hair and was wearing a pair of high heeled slippers. She testified, “I felt like I was going to slip and my heel caught and I fell down.” She had been in and out of the hotel many times and was familiar with the south entrance. A light was at the top of the stairway. We find no sufficient proof of negligence on the part of the defendant. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Hamm, JJ., concur.